Citation Nr: 0528569	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-18 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from January 1966 to 
December 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2002 decision of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO denied service 
connection for PTSD and a TDIU.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The evidence does not establish that the veteran has PTSD 
attributable to a stressor in service.  

3.  Service connection is in effect for adenocarcinoma of the 
prostate, status post radical prostatectomy, and the disorder 
was rated 60 percent disabling from March 1, 2000 to April 6, 
2003; the only other service-connected disability is 
impotence, rated as noncompensable.  

4.  The veteran has completed four years of college, has 
occupational experience in design measurement as an outside 
plant technician, and last worked in 1996.  

5.  The veteran's service-connected disabilities, during the 
period from September 13, 2001 to April 6, 2003, were not so 
severe as to preclude some form of substantially gainful 
employment consistent with his education and occupational 
experience.  

6.  Since April 7, 2003, the veteran has been assigned a 100 
percent schedular evaluation for service-connected 
adenocarcinoma of the prostate, status post radical 
prostatectomy, thus precluding, by operation of law, the 
assignment of a TDIU.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  

2.  A TDIU for the period from September 13, 2001 to April 6, 
2003 is not warranted.  38 U.S.C.A. §§ 501, 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of the May 2002 
letter from the RO to the appellant.  The letter informed him 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.  

As for assisting the veteran with his claims, his service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
non-VA medical sources have also been obtained.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  

Note also that the May 2002 VCAA letter from the RO advising 
the veteran of his rights and responsibilities in VA's claims 
process predated the RO's July 2002 decision initially 
adjudicating his claims.  So the VCAA letter complied with 
the sequence of events (i.e., VCAA letter before initial 
adjudication) stipulated in Pelegrini, supra.

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
concludes that VA has fulfilled its duties under the VCAA.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Furthermore, service connection 
may be granted for a disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, the following provisions 
apply for specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent, but total ratings usually will 
not be assigned for temporary exacerbations or acute 
infectious diseases except where prescribed by the VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. 3.340; see also Fluharty v. Derwinski, 2 Vet. App. 
409, 411 (1992); Hatlestad (I) v. Derwinski, 1 Vet. App. 164, 
165 (1991).


Total disability ratings are authorized for any disability - 
or combination of disabilities - for which the Rating 
Schedule prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a TDIU may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies) - provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. §§ 501, 1155; 38 C.F.R. 3.340, 3.341, 
4.15, 4.16, 4.19.  Age and the affect of conditions that are 
not service connected are excluded from the determination 
regarding employability.  And in exceptional circumstances, 
even where the veteran does not meet the aforementioned 
percentage requirements, a total rating may be assigned 
nonetheless - on an extra-schedular basis - upon a showing 
that he is unable to obtain or retain substantially gainful 
employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment." 38 C.F.R. 4.16(a); Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).


While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  Other 
factors to be  considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  
See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro 
v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

The sole fact that the veteran is unemployed, or because he 
has difficulty obtaining employment is not enough; the 
question is whether he is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  


Analysis

Service connection for PTSD

When the veteran as examined in December 1967 for service 
separation, he reported nervous trouble.  However, he was 
evaluated as psychiatrically normal.  Postservice medical 
records make no reference to psychiatric conditions other 
than PTSD.  

Turning to PTSD and to whether the veteran engaged in combat 
against enemy forces, the Board notes that his principal 
military occupation specialty (MOS) was basic field 
artilleryman.  He served as wireman during his tour of duty 
in Vietnam with Battery A, 3d Battalion, 13th Artillery, 25th 
Infantry Division.  He participated in the Vietnam 
Counteroffensive Phase II.  Information was provided by a 
service department agency in connection with the veteran's 
earlier claim for disability stemming from herbicide 
exposure.  That information indicates that, in Vietnam, the 
25th Infantry Division was involved in various activities, 
including airmobile operations and close support, thus 
indicating that the unit was involved in combat.  However, 
the veteran was not awarded a Purple Heart or Combat 
Infantryman Badge, so there is no suggestion or implication 
that he himself was involved in combat, despite the 
activities of his unit.  

Having considered the evidence as a whole, the Board 
concludes the veteran did not engage in combat, as alleged.  
Consequently, since any claimed stressors are not combat 
related, his lay testimony, by itself, will not be sufficient 
to establish that any alleged stressors occurred.  
Accordingly, the Board must determine whether service records 
or other independent credible evidence corroborate the 
alleged stressors.  VA is not required to accept his 
uncorroborated account of a stressor.  

The RO sent the veteran a letter in May 2002 requesting that 
he describe alleged stressors.  The RO's letter to elicit 
claimed stressors emphasized that the veteran should be as 
specific as possible in providing information.  He was told, 
if at all possible, to try to give the exact dates when and 
places where alleged stressful experiences occurred.  The 
veteran did not respond to the RO's letter requesting 
specific information about alleged stressors.

The United States Armed Services Center for Unit Records 
Research (USASCURR) is a service department archive that 
searches official records to uncover corroborating evidence 
of alleged stressors.  The RO's May 2002 letter to the 
claimant requesting specificity regarding alleged stressors 
was to obtain sufficient detail to enable USASCURR to 
research the alleged stressors.

The United States Court of Appeals for Veterans Claims has 
held that the duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the veteran 
simply provided no information at all about alleged stressors 
that might have enabled USASCURR to research the alleged 
stressors.  So they remain unverified.

The Board is well aware that a VA examiner, at an outpatient 
facility in September 2001, rendered a diagnosis of PTSD.  
However, that diagnosis was based on the veteran's unverified 
history of alleged stressors.  In this regard, the VA 
clinician reported that the claimant was a combat veteran and 
mentioned that the veteran identified several traumatic 
episodes when he perceived a real threat to his own life and 
to the lives of his fellow service members.  Significantly, 
however, the clinician provided no detail whatsoever about 
any of the veteran's several alleged stressors.  The Board is 
not required to grant service connection for PTSD merely 
because a physician blindly accepted, as credible, 
the veteran's description of his Vietnam experiences and in 
turn diagnosed PTSD.  See Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).  

In the absence of a confirmed stressor in service to support 
the diagnosis of PTSD, the preponderance of the evidence is 
against the veteran's claim, meaning there is no reasonable 
doubt to resolve in his favor and his claim must be denied.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

TDIU

Service connection was granted for adenocarcinoma of the 
prostate, status post radical prostatectomy and a 100 percent 
schedular rating was assigned, effective December 21, 1998.  
Service connection was later granted for impotence and a 0 
percent, or noncompensable rating was assigned, effective 
July 28, 1999.  There are no other service-connected 
disabilities.  The 100 percent schedular rating for the 
service-connected prostate disorder was reduced to 60 
percent, and that 60 percent schedular rating was ultimately 
made retroactive to March 1, 2000.

An informal claim for TDIU was received on September 13, 
2001; thereafter, a formal claim for TDIU followed in 
November 2002, with the submission of VA Form 8940, the 
Application for Increased Compensation based on 
Unemployability.  The RO's July 2002 rating decision 
confirmed and continued the 60 percent schedular evaluation 
for the service-connected prostate disorder.  Later, the RO 
issued a rating decision on April 29, 2003, raising the 60 
percent schedular evaluation for the service-connected 
prostate disorder to 100 percent, effective April 7, 2003.  
The RO stated that the 100 percent evaluation had been 
assigned in light of medical evidence showing a recurrence of 
adenocarcinoma of the prostate, with radiotherapy treatment 
beginning on April 7, 2003 and expected to conclude in June 
2003.  

Additionally, in its April 2003 decision, the RO noted that 
an evaluation of 100 percent is assigned during active 
malignancy or antineoplastic therapy.  Six months following 
completion of treatment residual disability is determined by 
findings from a VA examination conducted at that time.  38 
C.F.R. § 4.115b, Diagnostic Code 7528 (2005).  The RO pointed 
out that a review examination was to be scheduled for October 
2003.  The claims file, however, contains neither a report of 
the anticipated examination nor any pertinent rating activity 
postdating the RO's April 29, 2003 decision.

The current record shows that the veteran is in receipt of a 
100 percent schedular evaluation for his service-connected 
prostate disorder.  The governing regulation specifies that a 
TDIU rating may be assigned where the schedular (emphasis 
added) rating is less than total.  38 C.F.R. § 4.16(a).  In 
this case, however, the most recent information available 
shows that the veteran has been in receipt of a total 
schedular rating since April 7, 2003, thus precluding, as a 
matter of law, the assignment of a TDIU, for the time frame 
since April 7, 2003.  

This is a case where the law is dispositive of the claim for 
TDIU, with respect to the period since April 7, 2003.  The 
United States Court of Veterans Appeals for Veterans Claims 
has held that where the law is dispositive of a claim, the 
claim should be denied or the appeal should be terminated 
because of the absence of legal merit or lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  On 
this basis, the appeal regarding a claim of entitlement to 
TDIU since April 7, 2003 must therefore be denied.

Turning now to the claim for TDIU for the period from 
September 13, 2001 to April 6, 2003, the Board observes that 
service connection was in effect for two disabilities during 
that time frame, as mentioned above:  adenocarcinoma of the 
prostate, status post radical prostatectomy, evaluated 60 
percent disabling, and impotence, evaluated 0 percent 
disabling, or noncompensable.  As the service-connected 
prostate disorder was evaluated 60 percent disabling, the 
veteran met the threshold minimum rating requirements for 
consideration of a TDIU.  But the Board still must determine 
whether his service-connected prostate disorder nevertheless 
rendered him unemployable.  Bear in mind that unemployment is 
not synonymous with unemployability.  In other words, just 
because a veteran is not currently working is not tantamount 
to concluding that he cannot work.

A VA genitourinary examination was performed in June 2000.  
The veteran indicated that his health was stable, and denied 
lethargy, weakness, anorexia, weight loss or gain.  He 
reported urinary incontinence and sexual impotence.  He 
stated that he had urinary frequency of three to four times 
per night and 10 to 13 times during the day.  He related that 
he experienced incontinence and had to use pads five to six 
times during the day and once at night.  

A private physician, in an April 2000 statement, referred to 
the veteran's surgery in November 1998 for prostate cancer.  
He noted that the veteran experienced bladder instability 
after the operation.  He observed that it was not possible 
for the veteran to perform tasks, where he did not have 
immediate access to a toilet, because of urinary 
incontinence.  

A skeletal scintigram was performed by VA in January 2001.  
The scan was normal, with no evidence of metastasis.  
Clinical notations in VA outpatient reports, dated from 
January 2001 to April 2002, all show the veteran was well 
developed and well nourished; his weight, in pounds, was 
recorded as 165, 174.6 and 182.  He reported that he 
experienced urinary frequency.

The evidence shows the veteran completed four years of 
college and worked full time in design measurement as an 
outside plant technician until April 1996, when he reportedly 
became too disabled to work.  He maintains that his service-
connected prostate disorder results in so much urinary 
frequency that he is unable to hold any type of job.  

The medical records pertinent to the time frame with respect 
to this TDIU claim, from September 13, 2001 to April 6, 2003, 
reveal that the veteran experienced significant urinary 
frequency, as well as much incontinence.  Indeed, a private 
physician emphasized that the veteran's urinary frequency 
prevented him from performing tasks, if he did not have ready 
access to a toilet.  The Board does not dispute that urinary 
frequency and incontinence are productive of significant 
functional impairment.  

At the same time, however, VA medical records show that the 
veteran's service-connected prostate disorder did not, during 
the period from September 13, 2001 to April 6, 2003, result 
in a significant compromise of overall health and vigor.  
This is evidenced by the fact that the veteran's weight was 
maintained, and he gave no indication that he experienced 
weakness or lethargy.  So the veteran's relatively well-
maintained overall health and vigor, coupled with his level 
of education, persuade the Board that, during the time frame 
pertinent to this appeal, he was capable of performing some 
form of sedentary employment, as in an office building or 
similar indoor facility, where there is typically easy access 
to bathroom facilities.  As to the only other service-
connected disorder, impotence, it is not contended nor does 
the evidence suggest that this condition has or had any 
bearing on occupational functioning.  

After reviewing the record in its entirety, the Board 
concludes that the veteran, during the period from September 
13, 2001 to April 6, 2003, was capable of performing some 
form of substantially gainful employment consistent with his 
education and occupational experience.  In determining that a 
TDIU is not warranted for that time frame, the Board has been 
mindful of the benefit-of-the-doubt doctrine.  But since, for 
the reasons stated, the preponderance of the evidence is 
against the claim during the time frame in question, the 
doctrine does not apply.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Service connection for PTSD is denied.

A TDIU, from September 13, 2001 to April 6, 2003, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


